Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ claim involves “a display control device”, in part, “to acquire a value of a signal outputted from an apparatus during execution of a control program which controls the apparatus” such that “a display device” is “to display a code of the control program on a screen, and to display the value of the acquired signal, on a portion in the code which corresponds to the signal, in a format that enables distinction of a state of the apparatus of a time the value of the signal is outputted”, and the signal is binary corresponding to ON/OFF, and further wherein “the display device” is “to further display a probability that the signal is ON.”  The closest cited prior art is inclusive of teachings for signal processing and/or circuit/system design, e.g. such that signals are received and visualized in a UI; however, they do sufficiently teach the entirety of the aforementioned limitations, particularly displaying a probability that a signal is ON.  To the extent that probabilities may be discussed in the cited art, they do not sufficiently correspond to probabilities that a receiving signal is ON for example in relation to the display of code portions for a program that is executing to control the apparatus that generates the signal for example. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174